 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3

 4 United States of America                                Case No. 2:17-cr-86-HDM-NJK

 5         Plaintiff
                                                     Order Denying Defendant’s Appeal of the
 6 v.                                                 Magistrate Judge’s October 11, 2018,
                                                                Order (ECF 163)
 7 Anthony Delano Hylton, Jr.,

 8         Defendant

 9

10      The defendant’s appeal of the magistrate judge’s October 11, 2018, order is denied.

11      IT IS SO ORDERED.

12      Dated: October 29, 2018

13                                                     _________________________________
                                                       Howard D. McKibben
14                                                     Senior U.S. District Judge

15

16

17

18

19

20

21

22

23




                                             Page 1 of 1
